Citation Nr: 0208134	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for arthritis of the left 
(minor) wrist in post proximal carpectomy status (previously 
coded as complete carpectomy of the left wrist), currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Buffalo, New 
York.  

The veteran appeared for a personal hearing on his appeal 
before the undersigned Board member at Washington, D.C., in 
April 1999.  A complete transcript is of record.  

The case was remanded by the Board in December 1999 for 
additional medical evidence, a complete orthopedic rating 
examination of the left wrist, to include any limitations due 
to pain, weakened movement, excess fatigability, or 
incoordination expressed, if possible, in terms of the degree 
of additional limitation of motion, and consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The purpose of the remand has been met.  


FINDING OF FACT

The left (minor) wrist is shown to be ankylosed in a 
favorable (anatomic) position, at 20 to 30 degrees' 
dorsiflexion.  


CONCLUSION OF LAW

A rating in excess of 20 percent for arthritis of the left 
(minor) wrist in post proximal carpectomy status is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5214 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Matthew J. Landfried, M.D., reported in July 1995 that the 
veteran had fractured his left wrist many years previously, 
during active service, and went on to become a postal worker 
where he lifted heavy mail bags.  He was lifting a mail bag 
in April 1995 and felt something pop in the lateral aspect of 
his left wrist.  Since then he had had pain and discomfort.  
X-rays revealed a nonunion of the scaphoid.  Dr. Landfried 
stated that the veteran probably needed a proximal Rowe 
carpectomy or possible fusion.  

The veteran was hospitalized at Rochester General Hospital in 
December 1995 with scaphoid nonunion.  History was recorded 
of a 1968 injury of the left wrist when he was playing 
football and fell on his extended (dorsiflexed) wrist, which 
was casted with left wrist pain from incorrectly fused carpal 
bones.  In April 1995, he felt a pop in his left wrist from 
heavy lifting at work and a wrist splint/immobilization were 
done without success.  X-rays showed degenerative joint 
disease.  There also were carpal bone swelling and pain with 
barometric pressure changes.  He underwent proximal row 
carpectomy and repair of the extensor pollicis longus tendon.  

The veteran is shown to have undergone occupational therapy 
at Rochester General hospital in 1996.  In March 1996, he had 
a fabricated custom volar-long splint.  He later began a 
program for gradual mobilization of the left wrist.  He was 
unable to complete supination/pronation without pain.  His 
left wrist continued to be tender with some motions and 
activity.  

Timothy P. O'Connor, M.D., reported in March 1996 that the 
veteran's cast was removed and alignment was excellent.  In 
April 1996, he had regained about 60 degrees of range of 
motion.  In May 1996, he was being weaned off of his splint.  
Pain was less.  He was expected to be driving and using his 
left arm in an unrestricted manner in a month or so.  In June 
1996, he had about 35 degrees total active range of motion 
and about 10 degrees radial ulnar.  He could not use his left 
hand for any significant resistive activities.  In July 1996, 
he reportedly was doing better with decreased pain.  He had 
about 20 degrees' range of motion of the left wrist.  He wore 
his brace intermittently, but the doctor wanted him to wean 
himself off that completely.  He was not suitable for a mail 
handler job any longer.  He needed a job that was less 
repetitive and with less variable strain.  He would have had 
difficulty with heavy mail sacks and high repetition.  He was 
making satisfactory progress.  In August 1996, he had 
increased pain and decreased endurance after lifting a lounge 
chair that was followed by a tingling sensation up his left 
arm.  The doctor stated that he most likely had broken up 
some scar tissue which was causing pain and he needed a short 
period of rest.  He was to wear his splint for 10 days.  In 
September 1996, he had residual aches and pains from the 
chair-lifting incident.  His range of motion was termed 
surprisingly good.  Later in September 1996, his range of 
motion was improving.  A job description of a 
15-pound weight limit on the left elicited concern from the 
doctor that it would not be suitable because job duration and 
degree of repetition was not documented but implied to be 
quite heavy.  In November 1996, he could go back to work 
using his left hand as an assistive device with a 5-pound 
weight limit.  In December 1996, his strength had reached 
about 50 percent of the other side and his range of motion 
had improved significantly.  Flexion had improved "26" 
percent and extension had improved "50" percent.  It was 
hoped that he could continue to improve and get back to some 
sort of light duty.  

In February 1997, a functional capacity evaluation at the 
Work Hardening Center of Rochester General Hospital indicated 
that the veteran wore a left wrist splint frequently and had 
left wrist weakness.  The results indicated left upper 
extremity weakness, a coordination and dexterity deficit, and 
maximal effort.  It was recommended that he return to full 
time employment with the Postal Service within specified 
capability limits.  

In April 1997, the veteran's employer, the Postal Service, 
reported that he could return to a limited duty position of 
mailhandler technician (modified).  The position was 
basically standing and walking, self-paced.  Duties could be 
rotated to avoid repetition and did not require the use of 
the left hand only.  All lifting could be done with both 
hands together.  His limitations included left hand lifting 
not more than 10 pounds occasionally and 5 pounds frequently, 
no pushing with the left hand only, pushing not more than 225 
pounds 200 feet with both hands together, no pulling with the 
left hand only, and pulling not more than 225 pounds 70 feet 
with both hands or only using the right upper extremity only.  

On a VA examination in July 1997, the veteran complained of 
reduced lifting of his left hand to 10 pounds if it was 
intermittent and 5 pounds if it was frequent, weakness of the 
left wrist, and diminished left wrist motion.  The physical 
examination revealed a well-healed, barely visible 3.5 inch 
scar on the dorsum of the left wrist, no swelling nor 
deformity, and marked limited range of left wrist motion.  
Dorsiflexion was to 5 degrees and plantar flexion was to 3 to 
5 degrees.  The diagnosis was well-healed scar of the left 
wrist subsequent to complete carpectomy.  The examiner 
commented that the veteran had no flare-ups as "this was 
constant."  There was constant aching of the left wrist.  
There was constant limitation of motion of the left wrist.  
There was no fatigue/aggravation, as he could not perform 
certain activities at any time, whether he was at rest or 
not.  

A work site analysis was conducted at the veteran's workplace 
in November 1997 and a functional evaluation was conducted 
with him in December 1997 by a certified professional 
ergonomist with the University of Rochester Medical Center.  
He complained of left wrist dysfunction and pain.  He had 
limited movement of the left wrist to about 50 percent of 
right wrist movements.  Left wrist strength in all directions 
was less than 10 percent of normal.  Use of his left wrist, 
hand and forearm would have required him to utilize almost 
all of the available strength to complete tasks.  This likely 
would have led to premature fatigue in the muscles of the 
hand, wrist and forearm and result in wrist discomfort if 
repeated or prolonged.  His limited wrist movement prevented 
him from moving his hand and wrist into the position normally 
used to perform a hand activity and so he had to utilize 
other awkward arm and shoulder postures to place the wrist in 
a position of least discomfort.  These awkward postures 
increased the level of discomfort.  He wore a wrist-forearm 
splint brace on his left side to support his wrist when 
working but this could not increase his arm and hand 
strength.  Tasks required for his job which were beyond the 
capacity of his left wrist were specified.  

In June 1998, the veteran had a personal hearing on his 
appeal before a hearing officer at the RO.  A complete 
transcript is of record.  He testified that he had a 
5-pound weight lifting limit consecutively and a 10-pound 
limit occasionally.  He could not push mail carts at work any 
longer.  He worked in an handicapped section and was 
continually harassed.  He could no longer play golf or lift 
weights.  He could not lift anything.  He had tried to plant 
a tree and could not lift it.  He testified having constant 
left wrist pain for which he took Advil, and he could tell 
from the pain when it was going to rain.  His employer 
reportedly was trying to force him out because his left wrist 
prevented him from being able to perform his job.  He had 
lost his bidding rights and could not change his shift or get 
off on weekends.  He had lost his left hand grip strength.  

At the April 1999 hearing, the veteran testified that he was 
missing, as the result of surgery, four of the eight bones of 
his left wrist.  He wore a left wrist splint.  He had opted 
not to have left wrist fusion because this would eliminate 
all left wrist motion and he described this as a totally, 
totally last resort.  He wore the splint because of lack of 
range of motion and to protect against pain in case he is 
touched or jostled accidentally at his job with the Postal 
Service.  If his left wrist was hit, hen suffered from 
increased pain.  He testified that he was on limited duty at 
work with a 5-pound lifting limitation of his left hand.  He 
described his lifting restriction for picking up anything.  
He indicated that he constantly had a nagging pain of the 
left wrist for which he took aspirin.  He had to drive with 
two hands on the wheel at all times, which required him to 
concentrate not to make any mistake.  Due to his limited duty 
status, he could not change his shift, which was at night, 
nor could he get weekends off, nor could he work overtime, 
nor could he advance in his job.  He was off Monday and 
Tuesday nights.  He detailed left wrist weakness by 
explaining that he could not hold a golf club or pick up a 
letter carrier or anything else.  He specified his particular 
work limitations due to the left wrist disability to include 
the inability to drive a truck or do construction work.  He 
testified that the July 1997 VA examination of the left wrist 
was vague and incomplete.  When his left wrist was hit at 
work, he had to go to the nurse there sometimes to get ice 
and the pain would last a couple of hours.  Before, he was 
able to be called on at work for various outdoors-type jobs 
requiring him to gather work crews but, since his left wrist 
had worsened, he had not been able to get any people to help 
him.  

In April 2000, Dr. O'Connor reported that the veteran had 
been seen and had had 5 years of limited range of motion but 
basically a good result from his proximal row carpectomy.  He 
had developed more arthritis and was thought to have reached 
the stage where he had no option but to have a wrist fusion.  
Since he was becoming tender and his active range of motion 
was only about 20 degrees, he reportedly would be better off 
with fusion that would be more comfortable and functional.  

On a VA examination in August 2000, the veteran indicated 
that he was scheduled for surgery (probably fusion) on his 
left wrist for progressive arthritis.  He complained of left 
wrist pain, weakness, stiffness, instability, giving way, 
locking, fatigability and lack of endurance.  He was not 
under treatment for his left wrist.  He stated that he had 
flare-ups of his joint disease 3 or 4 times per year and 
lasted about 24 hours.  During that time, he felt that there 
was a 75 percent increase in the severity of left wrist pain 
as well as a 100 percent functional impairment.  He stated 
that he got this prior to a rainstorm/snowstorm.  Alleviating 
factors were ice and aspirin.  There were no episodes of 
dislocation or recurrent subluxation nor any constitutional 
symptom of inflammatory arthritis.  The physical examination 
showed that there was a well healed surgical scar of the left 
wrist, mild tenderness to pressure over the carpal area of 
the left wrist.  Palmar wrist flexion was to 55 degrees.  
Dorsiflexion or extension was limited to 10 degrees.  Ulnar 
deviation was limited to 20 degrees.  Radial deviation was 
limited to 5 degrees.  His limitation of motion of the left 
wrist was predominantly due to fusion of the left wrist from 
arthritis.  He indicated excessive fatigability from 
excessive movements.  Pain significantly limited his 
functional ability during flare-ups.  Things were 
dramatically worse at those times.  Flare-ups occurred 3 or 4 
times a year and lasted a day.  X-ray examination of the left 
wrist revealed a missing lunate bone with marked degenerative 
change, a missing navicular bone and severe radiocarpal 
degenerative disease.  The diagnosis was the same as the X-
ray findings.  

Technical information about wrist arthrodesis has been 
submitted from an internet site of the world wide web.  

The veteran was hospitalized at Rochester General Hospital in 
November 2000 for plate fusion of the left wrist.  It was 
noted that he had had a proximal carpectomy with little 
movement preserved and was having chronic left wrist pain.  
The left wrist showed extensive sclerotic changes on X-ray 
with a broken down lunate fossa.  

Dr. O'Connor saw the veteran eight days following the fusion 
surgery and stated that the fusion was solid and the incision 
was clean and dry.  There was some minor edema.  He was pain-
free.  In December 2000, his fingers were a little stiff.  He 
had started using his left hand for normal day-to-day 
activities.  His incisions were clean and dry with no sign of 
infection or cellulitis.  He was given a prescription to 
start some therapy to help with motion of the wrist and hand.  
In January 2001, his wrist was absolutely solid with no 
adventitious movement.  It was pain-free.  He had a little 
discomfort on the extremes of rotation when he walked his 
dogs.  There was a little swelling dorsally around the 
incision.  This was aggravated by motion around the extensor 
tendons.  He had a 60 percent loss of his hand and wrist with 
the fusion in position.  He was returning to work and would 
start out with a 10-pound weight limit.  

In April 2001, Dr. O'Connor reported that the veteran had a 
permanent disability relating to fusion of the left wrist.  
He had an excellent fusion, but was left with a 60 percent 
Workers Compensation disability rating.  He would not recover 
more from this fusion and stress placed on the wrist would be 
transferred to the elbow and to the flexible joints in the 
hand that remain.  As a result the disability was termed 
major.  He would not return to a highly repetitive job, 
particularly in a stressful 

environment.  With this fusion, his condition was not going 
to get any better than a 60 percent disability.  If there 
were some pain and chronicity, it would be assessed at 
greater than 60 percent.  In June 2001, his wrist was 
absolutely solid.  He was back at work and doing well.  He 
was comfortable and happy with his result, which was 
surprisingly functional.  He could handle his big dogs.  No 
problems were anticipated.  He was basically discharged to a 
treatment as needed basis with a stable, well-fused wrist in 
good position.  Everything looked fine.  

In March 2002, Dr. O'Connor reported that, under American 
Medical Association guidelines, the maximum allowance for a 
fusion in good position was 30 percent whereas under Workers 
Compensation law that allowance was 60 percent.  The 
veteran's wrist was totally fused in good position and could 
not be considered to be a minor fusion.  He deserved a full 
wrist fusion coding and, as things stood, that was not 
something which was going to change.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Furthermore, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.


As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5010.  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In evaluating the severity of a musculoskeletal 
disability, the Board must assess whether a higher rating may 
be considered due to pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability pain on use.  38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  However, 
such factors are not for consideration when a claimant is in 
receipt of the maximum rating for limitation of motion of the 
joint in question.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

Diagnostic Code 5214 provides a 40 percent rating for 
unfavorable ankylosis of the minor wrist in any degree of 
palmar flexion, or with ulnar or radial deviation; a 30 
percent evaluation for ankylosis in any other position except 
favorable; and a 20 percent rating for favorable ankylosis 
(in 20 to 30 degrees of dorsiflexion).  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Id.  Extremely unfavorable ankylosis 
of the wrist is rated as loss of use of the hand under 
Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214, Note.  

Normal range of motion of the wrist is measured as 70 degrees 
of extension, 80 degrees of flexion, 45 degrees of ulnar 
deviation and 20 degrees of radial deviation.  38 C.F.R. 
§4.71, Plate I.  The Court of Appeals for Veterans Claims has 
noted that ankylosis refers to immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  The veteran was notified in the RO's 
February 1998 decision that the evidence did not show that 
the criteria had been met for an increased rating for his 
left wrist disability in postoperative status.  That is the 
key issue in this case, and the rating decision, as well as 
the statement of the case (SOC), and the supplemental 
statements of the case (SSOC's), informed the veteran of the 
relevant criteria.  The Board concludes the discussions in 
the rating decision, SOC and SSOC's sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  The veteran has not 
referenced any obtainable evidence not of record that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  The RO also requested and obtained VA 
medical records, additional medical records from all other 
sources, and an updated rating examination.  In this regard, 
in December 1999, the Board remanded the claim for additional 
evidentiary development, to obtain all pertinent medical 
records, and to afford him a VA examination specific to his 
claim for an increased rating based on all the disabling 
manifestations of the left wrist.  All the obtainable data 
that was requested has been received and considered.  
Moreover, the veteran has taken the opportunity to give 
exhaustive testimony on his claim during a hearing at the RO 
in June 1998 and during the personal hearing before the 
undersigned Board member at Washington, D.C., in April 1999.  
This testimony is contained in the hearing transcripts which 
have been thoroughly reviewed and considered.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

During the course of the appeal, the veteran has been shown 
to suffer work and recreational limitations and pain from his 
left wrist disability.  This has been followed closely and 
detailed by Dr. O'Connor, physical therapists, an ergonomist, 
VA, and other health care professionals.  However, following 
his 1995 surgery, he recovered well and was Dr. O'Connor 
found that he improved in range of motion and overall use of 
the left arm in 1996, while he was no longer capable for his 
mail handlers job at full performance.  Then he had a set-
back when he tried to lift a chair in August 1996 but was 
still found to be able to return to limited work by the end 
of the year.  This was confirmed by the February 1997 
evaluation that he could return to limited capability work 
with the Postal Service, and the specific limitations for his 
job were listed by the Postal Service itself in April 1997.  
Weakness, restricted motion and aching requiring the use of a 
wrist-forearm splint brace were indicated in work site and 
functional evaluations later in 1997.  The 1998 and 1999 
hearings reflected the veteran's own accounts of worsening 
left wrist dysfunction due to pain and weakness as well as 
difficulties on the job.  He wore the left wrist splint brace 
due to restricted motion and for protection from accidental 
hits that would cause severe left wrist pain.  By April 2000, 
it was medically clear that a left wrist fusion was the best 
treatment option due to progressive arthritis, tenderness and 
restricted motion.  This was accomplished in November 2000, 
and since then it has been medically indicated that the 
surgery was a success with diminished pain and complete, 
absolutely solid, stable, fusion of the left wrist in good 
position.  He was able to return to work and had no problems.  

The VA designation of "minor" for the left wrist does not 
describe or diminish the degree of the disability but rather 
refers to the fact that the veteran is right-handed, meaning 
that his right upper extremity is "major" and his left 
upper extremity is "minor."  This is important in the sense 
that the disability of the "minor" extremity would 
automatically be less severe that a disability of the 
"major" extremity that otherwise was the same.  This is the 
scheme of the rating schedule is assigning a lower rating for 
the same disability affecting the "minor" as distinguished 
from the "major" hand.  See 38 C.F.R. § 4.69.  

It is shown that, currently, the left wrist fusion is stable, 
in good position, and solid.  It is also shown to be 
permanent.  It is not shown to be painful.  The maximum 
rating for ankylosis of the left (minor) wrist in a favorable 
position is that which is currently assigned-20 percent.  
Since the maximum rating based on limited (absent) motion is 
in effect, the application of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, as the holding in DeLuca explains, is 
not in order.  Moreover, no additional disability of the left 
wrist in the form of pain, incoordination, weakness, and 
fatigability is indicated at this time.  The degree to which 
ankylosis of the left wrist in a good position necessarily 
involves weakness, incoordination, and fatigability is 
appropriately rated at the maximum level under Diagnostic 
Code 5214.  

The Board notes that there is nothing in the record to 
suggest that an extraschedular evaluation might possibly be 
in order under 38 C.F.R. § 3.321.  To warrant extraschedular 
evaluation, the evidence must show that application of the 
rating schedule is impractical.  Id.  Here, there is no 
evidence of frequent hospitalization.  In addition, the 
veteran has not indicated that he misses work due to his 
service-connected left wrist disability, and he has submitted 
no medical evidence supporting a marked interference with 
employment beyond that contemplated by the rating assigned.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a disability rating higher than 20 
percent for the service- connected left wrist disability.  38 
U.S.C.A. § 5107(b).


ORDER

An increased rating for arthritis of the left (minor) wrist 
in post proximal carpectomy status is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

